OFFICE   0~   THE   ATTORNEY      GENERAL   OF   TEXAS
                              AUSTIN




  Ronorablo ‘I’. t?. ‘mimblo
  ?iZSt ASSiStant Rata       Wgarlatandsnt
.~AUOtili,. ?pslras




                                                              .
.-.                    T. Y. Trimb10, Page 2
      ,c..
        $‘a
        9:
        .:.           latrY thereof In the ream d 8 of the oount~,aaw
                                                              _I       ’
                 : iales~oners OOurt.”
                       *seo..& The said board of trustdesshall’.:
                  be vested with the tuU, smqgemeat and oontrol
                 ‘of thcfrer sohools In said dlstriot, and shsll
                  be vested with akl the~‘$owers,rights and dutlis




                  to sald Independsnt sohool (listriot,not need!&
                  ror sohool pur~~W8.~
                       *Sea. 11. The aaid AmarilloIndependent
                  sohool Distrlot and the trustees and otf1Qex-s
                  theraoi shall bs governed In all things by the
                    neral laws of Texas for touns and villages
                  Tnaorporated for sohool purposes only, eruspt
                  as othemlss provided In this aot.*
                            Artioles 8791, 8793 end ~280~,'RetisedClrll Stat-     * ' i]
           utes, originated In 9. P. ?Jo. 2.l0,ohapter 124, pore WC
           Caners1 and ~oolal Laws of Texas, 1908, by the 29th Leds-rT’              .i’
                                                                                       j
           laturs.        Fmm a reading thereof ,(partIoularlyZeotlons     L-
           1X5, 149 and UM), it seems evident that Artioles~2791 and                .~’‘
           2792 apply Is,the oaaes.of “tmnm and ~villagas Ineorpanted         !.”      I
           for frae Loholblpurposes onlf’auoh as nom raidmad to In i                  .;~
           s* P. Ro. 218, E9th Legislature, uhlle ArtIole 2802 has ap-
           plloatlon to a oity or tom constltutlngan Inde endent
           sohool distriot suoh as Is providedfor la Art10Pl 8768,
           Revised Clrll Statutes.         Henoe, under th8 JWOVI8~O!lS of
           Geotions 8, 8 and 11, of said s. E. ?Jo,10, 3lst Lsglsla-
           ture,   Artlalrs      2791 and 2792 govsm the hmarlllo Tnde
           Mt School ~istriot iA re8gOOt t0 its a88888or and 00
           tar of taxes, rather than ArtIole 2802.
ROnOrabl8 T.,W. Trimbl8, Page 3



          Under ~rtlolaa 2791 and 2792, the Di8triOt my
have~lts taxes a88essrd and oolleoted by the oounty arses-
#or and oolleator, or It may hare itc arm as6e8aor and
;;l;xl.Xo~ duly bonded. fA the light Of the8e. 8t8tUte8,
          e Tax Collcotor and Aaabsaor o? tke City o?
Amarillo 8c8e8s and oollect the tax88 for the Dietriot
roultlnot merely be adding to the duties of that oiilos.
For, unlsea the board o? trustee8 ohooaes to have the
taxes 888e808U and oolleotad by the oouaty tax as8e8sor
and collector, them exist8 a noparate and Cisilaot o?-
rice, that of Tax Asaeseor and Colleotor o? the karlllo
fnd8pendrnt Eohool Dirtriot.
           &action 40, artlo   ls, o? the Stats Constitu-
tion, clearly prohibita the 8au.e&au from holUng both
the oifloes ln question. with rMerenoe to the l   ttemp t.~
of 6. L* Cellum to oooupy the placer a? t8X l8a e88candr
oolleotorof th8 City ot Slnton sad of the Ginton Iado- ',
pendsnt School DI8trIot, rhlch alao had beso created b$~
speolal aot o? the bgllrlature, the CcatlnI8aIOno? &p6dl8,
In Odem vs. SInton,fzdapandent  Zotoal DI8trIat, 234 9.3.~
1090, held that such oould not be done, 8ayIagr
            *It is ulear thnt Callurnoould not hold his
     offlco as city a8ao8sor qnd aolleator, and at
     the, a(1018 take act a8 de ii&to a88e8aor snd ool-
     leotor
        . .. ._~ the
              ot  .- -rohool
                        _._I district. The Ccnstitutioa
     proo1atts tne noAcing an4 lxerc1ae or two 8uah
     o??lcea. L?ecticn40, art. 16, Constitution of
     Texaa.    kid00u.j.dnot hold or sxerolae both or-
     rices in either a Bo jure'or de raoto capoalty.*     .~   ,.
          .?tlLlmore olosely.in point -- by reason o? the
oImIlarIt~ OS the Aot oreating  tts Dalhart SIatrIot:and
tho Act orcatlng the Amarillo 318trIot - Is the ease of        .'
JMkIa8 vs* AUtry, 2S8 9. x. 672, error rMUs8d, holding
that t.hctwo OiiiO68 could:not bu oaoupled at the saEe
tIue by one pe,raon.The dltierenoe between the ln8tant
oaee and First ??@lst churoh ~8. City OS Fort ?:orth, 26
2. 6. (26) 195, appears from the dlstlnotlon drawn by
Judge Leddy in hi8 opinion in that cace between It a~3
the Odem-Slnton and Jsnklaa-Autrp ~~388.
                            :..-.-
                                     389




AP$$NEDSEP   16, 1940




                                           :




    \




                        ,